                           Case 2:19-cv-03254-JAK-AGR Document 1 Filed 04/24/19 Page 1 of 11 Page ID #:1




                                     1   Edwin Pairavi, Esq.,        (State Bar No.: 257290)
                                         edwin@pairavilaw.com
                                     2   Joshua M. Mohrsaz, Esq., (State Bar No.: 307759)
                                         joshua@pairavilaw.com
                                     3   PAIRAVI LAW, P.C.
                                         1875 Century Park East, Suite 480
                                     4   Los Angeles, California 90067
                                         Telephone: (310)789-2063
                                     5   Facsimile: (310)789-2064
                                     6   Attorneys for Plaintiff,
                                         JAMES McMICHAEL
                                     7

                                     8
                                                       UNITED STATES DISTRICT COURT FOR THE
                                     9
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                    10

                                    11
                                         JAMES McMICHAEL, an individual,
                                                                     ) CASE NO. 2:19-cv-03254
1875 Century Park East, Suite 480




                                    12                               )
    Los Angeles, CA 90067




                                                                     )
     PAIRAVI LAW, P.C.




                                    13                               ) COMPLAINT:
                                                                     )
                                    14                               )
                                                       Plaintiff,    ) 1. VIOLATION OF TITLE VII
                                    15                               )    (RACE DISCRIMINATION);
                                                                     )
                                    16                               ) 2. VIOLATION OF THE AGE
                                                                     )    DISCRIMINATION IN
                                    17                               )    EMPLOYMENT ACT;
                                              vs.                    )
                                    18                               ) 3. VIOLATION OF THE
                                                                     )    FAMILY AND MEDICAL
                                    19                               )    LEAVE ACT];
                                                                     )
                                    20                               ) 4. VIOLATION OF THE
                                         ROBERT WILKIE JR, SECRETARY )    REHABILITATION ACT;
                                    21   OF UNITED STATES DEPARTMENT ) 5. VIOLATION OF THE
                                         OF VETERAN AFFAIRS          )
                                    22                               )    AMERICANS WITH
                                                                     )    DISABILITIES ACT;
                                    23                               )
                                                                     )
                                    24                               )
                                                       Defendants.   )    DEMAND FOR JURY TRIAL
                                    25                               )
                                    26
                                         ///
                                    27
                                         ///
                                    28
                                         ///
                                                                               -1-
                                                                           COMPLAINT
                           Case 2:19-cv-03254-JAK-AGR Document 1 Filed 04/24/19 Page 2 of 11 Page ID #:2




                                     1         COMES NOW PLAINTIFF, JAMES McMICHAEL, who, for causes of
                                     2   action against Defendants ROBERT WILKIE, SECRETARY OF UNITED
                                     3   STATES DEPARTMENT OF VETERAN AFFAIRS complains and alleges as
                                     4   follows:
                                     5                                 NATURE OF ACTION
                                     6         1.     This an action brought by Mr. McMichael alleging age discrimination,
                                     7   race discrimination, and unlawful disability discrimination in violation of the
                                     8   Rehabilitation Act and American with Disabilities Act.
                                     9         2.     The Rehabilitation Act and the Americans with Disabilities Act
                                    10   expressly prohibit discrimination in employment on the basis of disability. See 29
                                    11   U.S.C. §§ 791, et seq.; 42 U.S.C. §§ 12101, et seq. Under the Rehabilitation Act,
1875 Century Park East, Suite 480




                                    12   agencies such as the Department of Veteran Affairs cannot deny qualified
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13   individuals employment opportunities or benefits or discriminate against them
                                    14   because they have disabilities. Likewise, the Americans with Disabilities Act
                                    15   prohibits employers from denying qualified individuals employment because they
                                    16   have disabilities. Defendant also violated the Family and Medical Leave Act by
                                    17   alleging that Mr. McMichael was Absent Without Leave” (“AWOL”) during his
                                    18   leave of absence, which led to his suspension and eventual termination.
                                    19                                        PARTIES
                                    20         3.     Plaintiff, JAMES McMICHAEL (hereinafter “Plaintiff” or “Mr.
                                    21   McMichael”) is an individual who was employed by Defendant Department of
                                    22   Veteran Affairs, in Los Angeles County, in the State of California.
                                    23         4.     Plaintiff is informed and believes, and based thereon alleges, that
                                    24   Defendant, ROBERT WILKIE, was and is the Secretary of the United States
                                    25   Department of Veteran Affairs, (hereinafter “Defendant” or “VA”).
                                    26                                    JURISDICTION
                                    27         5.     Jurisdiction in the U.S. District Court of the Central District of
                                    28   California is proper pursuant to 28 U.S.C. §1331, Federal Question Jurisdiction in
                                                                                  -2-
                                                                              COMPLAINT
                           Case 2:19-cv-03254-JAK-AGR Document 1 Filed 04/24/19 Page 3 of 11 Page ID #:3




                                     1   that this is an action arising under the Title VII 42 U.S.C. §2000E, et seq.; 29
                                     2   U.S.C. §633 et, seq., 42 U.S.C. § 1983; Family And Medical Leave Act, 29 U.S.C.
                                     3   §2615; Rehabilitation Act of 1973 and Title VII of the Civil Rights Act of 1964,
                                     4   respectively.
                                     5                                  STATEMENT OF FACTS
                                     6         6.        This case presents the compelling story of a loyal and hard-working
                                     7   employee who was terminated by his employer as a result of discrimination due to
                                     8   Plaintiff’s race, age and disability.
                                     9         7.        Mr. McMichael was employed by the VA from in or around October
                                    10   2007 until July 27, 2017. At the time of his termination, Mr. McMichael was a
                                    11   police sergeant.
1875 Century Park East, Suite 480




                                    12         8.        At all relevant times, Mr. McMichael was a conscientious and hard-
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13   working employee who capably performed his duties with pride, as objectively
                                    14   demonstrated during his lengthy tenure with the VA.
                                    15         9.        Mr. McMichael suffered an injury to his hand, more specifically his
                                    16   thumb after it was accidentally crushed in a car door on April 7, 2016. Mr.
                                    17   McMichael required accommodation in the form of a finite leave of absence.
                                    18         10.       However, rather than providing this accommodation to Mr.
                                    19   McMichael, Defendant retaliated against Mr. McMichael by denying his request
                                    20   for medical leave, retroactively classifying him as “Absent Without Leave”
                                    21   (“AWOL”), and suspending months after his initial medical leave began and
                                    22   eventually terminating his employment.
                                    23         11.       On or about April 7, 2016, Plaintiff injured his right hand, specifically
                                    24   his thumb when it was crushed in the door of his car. Mr. McMichael called and
                                    25   reported the injury as well as his necessary absence for that day to Defendant’s
                                    26   human resource department.
                                    27   ///
                                    28   ///
                                                                                     -3-
                                                                                 COMPLAINT
                           Case 2:19-cv-03254-JAK-AGR Document 1 Filed 04/24/19 Page 4 of 11 Page ID #:4




                                     1         12.       Following a visit to the doctor, Mr. McMichael was subsequently
                                     2   placed on a leave of absence for three (3) days pending a follow-up care visit to his
                                     3   primary care physician.
                                     4         13.       Plaintiff’s doctor then recommended he remain on a leave of absence
                                     5   until May 31, 2016.
                                     6         14.       Mr. McMichael submitted his request for leave of absence under the
                                     7   Family Medical Leave Act (“FMLA”), which noted that his period of suspected
                                     8   incapacitation would last until May 31, 2016.
                                     9         15.       On or around May 19, 2016, Mr. McMichael’s doctor extended his
                                    10   leave of absence until July 6, 2016 due to the painful nature of Plaintiff’s thumb
                                    11   fracture and the necessity of his utilizing narcotic pain-relievers to combat said
1875 Century Park East, Suite 480




                                    12   pain issues. The doctor noted that while on these narcotics, Mr. McMichael was
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13   unable to operate heavy machinery or conduct any duties which required cognition
                                    14   or alertness.
                                    15         16.       Mr. McMichael again submitted his request for leave of absence
                                    16   under the FMLA, which noted that his period of suspected incapacitation would
                                    17   last until July 6, 2016.
                                    18         17.       On or around June 28, 2017, Defendant’s Chief of Police Charles
                                    19   Leas (“Chief Leas”) classified Plaintiff as AWOL, eighty-two (82) days after
                                    20   Plaintiff’s medical leave began.
                                    21         18.       On or around June 30, 2016, Plaintiff received a memorandum from
                                    22   VA employee Mary Moore (“Ms. Moore”). It was in this letter that Plaintiff was
                                    23   informed his request for medical leave had been denied, nearly three (3) months
                                    24   after Plaintiff had taken medical leave. Ms. Moore informed Plaintiff that he would
                                    25   be excused for the period between April 28, 2016 and June 1, 2016. Plaintiff was
                                    26   ordered to return to work on July 3, 2016, three (3) days before his doctor released
                                    27   him to return.
                                    28   ///
                                                                                   -4-
                                                                               COMPLAINT
                           Case 2:19-cv-03254-JAK-AGR Document 1 Filed 04/24/19 Page 5 of 11 Page ID #:5




                                     1          19.    Plaintiff reported to work on July 7, 2016, after he was medically
                                     2   cleared to return to work.
                                     3          20.    On or around August 8, 2016, Plaintiff received a notice from Aaron
                                     4   Ester placing him on sick leave restriction. Plaintiff was seemingly punished for
                                     5   his medical condition which required him to take medical leave in the first place.
                                     6          21.    On or around September 9, 2016, Plaintiff received a notice of
                                     7   Proposed Fourteen (14) Calendar Day Suspension due to his April 7, 2016 to July
                                     8   6, 2016 medical leave, which was later cancelled.
                                     9          22.    On or around September 23, 2016, Plaintiff received a notice of
                                    10   Proposed Fourteen (14) Calendar Day Suspension primarily regarding his April 7,
                                    11   2016 to July 6, 2016 medical leave, which was later cancelled.
1875 Century Park East, Suite 480




                                    12          23.    On or around October13, 2016, Plaintiff received a notice of
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13   Suspension to begin on “October 20, 2016 to November 2, 2016” from Andres
                                    14   Centeno. Thereafter, Mr. McMichael was actually suspended from October 20,
                                    15   2016 to November 2, 2016.
                                    16          24.    Mr. McMichael returned to work on November 2, 2016, believing that
                                    17   his suspension had ended and due to the fact that it was last day for the department
                                    18   required shooting qualifications. Plaintiff was allowed to work almost the entirety
                                    19   of his shift for that day.
                                    20          25.    On or around November 3, 2016, Plaintiff’s police credentials, badge
                                    21   and gun locker key were taken without explanation.
                                    22          26.    On or around December 7, 2016, Mr. McMichael filed a complaint
                                    23   with the EEO citing that he was being discriminated against on the basis age, race
                                    24   reprisal, and disability which created a hostile work environment.
                                    25          27.    On or around December 11, 2016, Plaintiff was detailed to
                                    26   Environmental Services in retaliation of his complaint to EEO.
                                    27          28.    In December 2016, Plaintiff received three parking citation by the
                                    28   same officer who had displayed animus towards Plaintiff.
                                                                                  -5-
                                                                              COMPLAINT
                           Case 2:19-cv-03254-JAK-AGR Document 1 Filed 04/24/19 Page 6 of 11 Page ID #:6




                                     1         29.    After Plaintiff filed his EEO complaint, he was denied all requests for
                                     2   leave, particularly those related to caring for his injured son.
                                     3         30.    Plaintiff was denied bereavement leave on two separate occasions,
                                     4   following his EEO complaint and was classified as AWOL by Chief Leas.
                                     5         31.    On or around June 2, 2017, Plaintiff was issued a notice of Proposed
                                     6   Removal, all such charges stemmed from Mr. McMichael’s erroneous suspension
                                     7   in November 2016, and his complaints and subsequent investigations of
                                     8   harassment as a result of age, race, and disability discrimination he had suffered.
                                     9         32.    Plaintiff was removed from his position on July 23, 2017.
                                    10                EXHAUSTIONOF ADMINISTRATIVE REMEDIES
                                    11         33.    On or about December 7, 2016 Plaintiff filed a complaint with the
1875 Century Park East, Suite 480




                                    12   Department of Veteran Affairs Equal Employment Opportunity (hereinafter
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13   referred to as “EEO”). On October 24, 2018, Plaintiff requested to withdraw his
                                    14   complaint and file complaint in District Court. On November 1, 2018 Plaintiff’s
                                    15   request was granted and the hearted request was dismissed. The commissioner
                                    16   directed the agency to issue a final decision. Thereafter the agency did not provide
                                    17   a final decision. Plaintiff has therefore properly exhausted his administrative
                                    18   remedies.
                                    19                              FIRST CAUSE OF ACTION
                                    20                              VIOLATION OF TITLE VII
                                    21                              (RACE DISCRIMINATION)
                                    22                                 [42 U.S.C. §2000e, et seq.]
                                    23         34.    Plaintiff hereby alleges and incorporates by reference, as though fully
                                    24   set forth herein, the allegations contained paragraphs 1 through 33.
                                    25         35.    At all time herein Plaintiff is member of a protected class, in that he is
                                    26   an African-American male.
                                    27   ///
                                    28   ///
                                                                                   -6-
                                                                               COMPLAINT
                           Case 2:19-cv-03254-JAK-AGR Document 1 Filed 04/24/19 Page 7 of 11 Page ID #:7




                                     1         36.    Defendant has intentionally engaged in unlawful employment
                                     2   practices at its business establishment, in violation of Title VII, 42 U.S Sections
                                     3   2000e-2, by subjecting Plaintiff to unlawful discrimination on the basis of his race.
                                     4         37.    The effect of the practices complained of above has been to deprive
                                     5   Plaintiff of equal employment opportunities and otherwise adversely affect his
                                     6   status as an employee because of his race.
                                     7         38.    As a proximate result of Defendant’s willful, knowing and intentional
                                     8   acts of discrimination against Plaintiff, he has sustained losses in earning and
                                     9   interest on those losses, as well as losses of other employment benefits.
                                    10         39.    As a proximate result of Defendant’s unlawful and intentional
                                    11   discrimination against him, Plaintiff has suffered and continues to suffer severe
1875 Century Park East, Suite 480




                                    12   emotional distress, mental pain, and anguish, all to his damage in a sum according
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13   to proof.
                                    14         40.    As a direct result of Defendant’s conduct alleged above, Plaintiff has
                                    15   had to hire an attorney and he has incurred, and continues to incur, legal expenses
                                    16   and attorney’s fees. Plaintiff is entitled to an award of attorney’s fees and costs.
                                    17                             SECOND CAUSE OF ACTION
                                    18    VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT
                                    19                                 [29 U.S.C. §621 et. seq.]
                                    20         41.    Plaintiff hereby alleges and incorporates by reference, as though fully
                                    21   set forth herein, the allegations contained paragraphs 1 through 39.
                                    22         42.    At all time herein Plaintiff is member of a protected class, in that he
                                    23   was 49 years old at the time of his termination.
                                    24         43.    Defendant has intentionally engaged in unlawful employment
                                    25   practices at its business establishment, in violation of Age Discrimination in
                                    26   Employment Act, 29 U.S.C. Sections 623, by subjecting Plaintiff to unlawful
                                    27   discrimination on the basis of his age.
                                    28   ///
                                                                                   -7-
                                                                               COMPLAINT
                           Case 2:19-cv-03254-JAK-AGR Document 1 Filed 04/24/19 Page 8 of 11 Page ID #:8




                                     1         44.    The effect of the practices complained of above has been to deprive
                                     2   Plaintiff of equal employment opportunities and otherwise adversely affect his
                                     3   status as an employee because of his age.
                                     4         45.    As a proximate result of Defendant’s willful, knowing and intentional
                                     5   acts of discrimination against Plaintiff, he has sustained losses in earning and
                                     6   interest on those losses, as well as losses of other employment benefits.
                                     7         46.    As a proximate result of Defendant’s unlawful and intentional
                                     8   discrimination against him, Plaintiff has suffered and continues to suffer severe
                                     9   emotional distress, mental pain, and anguish, all to his damage in a sum according
                                    10   to proof.
                                    11         47.    As a direct result of Defendant’s conduct alleged above, Plaintiff has
1875 Century Park East, Suite 480




                                    12   had to hire an attorney and he has incurred, and continues to incur, legal expenses
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13   and attorney’s fees. Plaintiff is entitled to an award of attorney’s fees and costs).
                                    14                              THIRD CAUSE OF ACTION
                                    15          VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT
                                    16                                 [29 U.S.C. §2601 et. seq.]
                                    17         47.    Plaintiff hereby alleges and incorporates by reference, as though fully
                                    18   set forth herein, the allegations contained paragraphs 1 through 46.
                                    19         48.    At all time herein Plaintiff is member of a protected class, in that he
                                    20   was suffered from a disability.
                                    21         49.    Defendant has intentionally engaged in unlawful employment
                                    22   practices at its business establishment, in violation of Family and the Medical
                                    23   Leave Act, 29 U.S.C. Sections 2601, et seq., by subjecting Plaintiff to unlawful
                                    24   discrimination on the basis of his disability and request for FMLA leave.
                                    25         50.    The effect of the practices complained of above has been to deprive
                                    26   Plaintiff of equal employment opportunities and otherwise adversely affect his
                                    27   status as an employee because of his disability and request for FMLA leave.
                                    28   ///
                                                                                   -8-
                                                                               COMPLAINT
                           Case 2:19-cv-03254-JAK-AGR Document 1 Filed 04/24/19 Page 9 of 11 Page ID #:9




                                     1         51.    As a proximate result of Defendant’s willful, knowing and intentional
                                     2   acts of discrimination against Plaintiff, he has sustained losses in earning and
                                     3   interest on those losses, as well as losses of other employment benefits.
                                     4         52.    As a proximate result of Defendant’s unlawful and intentional
                                     5   discrimination against him, Plaintiff has suffered and continues to suffer severe
                                     6   emotional distress, mental pain, and anguish, all to his damage in a sum according
                                     7   to proof.
                                     8         53.    As a direct result of Defendant’s conduct alleged above, Plaintiff has
                                     9   had to hire an attorney and he has incurred, and continues to incur, legal expenses
                                    10   and attorney’s fees. Plaintiff is entitled to an award of attorney’s fees and costs).
                                    11                             FOURTH CAUSE OF ACTION
1875 Century Park East, Suite 480




                                    12                  VIOLATION OF THE REHABILITATION ACT
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13                                 [29 U.S.C. §701 et. seq.]
                                    14         47.    Plaintiff hereby alleges and incorporates by reference, as though fully
                                    15   set forth herein, the allegations contained paragraphs 1 through 46.
                                    16         48.    At all time herein Plaintiff is member of a protected class, in that he
                                    17   was suffered from a disability.
                                    18         49.    Defendant has intentionally engaged in unlawful employment
                                    19   practices at its business establishment, in violation of The Rehabilitation Act, 29
                                    20   U.S.C. Sections 701, et seq., by subjecting Plaintiff to unlawful discrimination on
                                    21   the basis of his disability and request for leave.
                                    22         50.    The effect of the practices complained of above has been to deprive
                                    23   Plaintiff of equal employment opportunities and otherwise adversely affect his
                                    24   status as an employee because of his disability and request for leave.
                                    25         51.    As a proximate result of Defendant’s willful, knowing and intentional
                                    26   acts of discrimination against Plaintiff, he has sustained losses in earning and
                                    27   interest on those losses, as well as losses of other employment benefits.
                                    28   ///
                                                                                   -9-
                                                                               COMPLAINT
                    Case 2:19-cv-03254-JAK-AGR Document 1 Filed 04/24/19 Page 10 of 11 Page ID #:10




                                     1         52.    As a proximate result of Defendant’s unlawful and intentional
                                     2   discrimination against him, Plaintiff has suffered and continues to suffer severe
                                     3   emotional distress, mental pain, and anguish, all to his damage in a sum according
                                     4   to proof.
                                     5         53.    As a direct result of Defendant’s conduct alleged above, Plaintiff has
                                     6   had to hire an attorney and he has incurred, and continues to incur, legal expenses
                                     7   and attorney’s fees. Plaintiff is entitled to an award of attorney’s fees and costs).
                                     8                              FIFTH CAUSE OF ACTION
                                     9         VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                                    10                                [42 U.S.C. §12101 et. seq.]
                                    11         47.    Plaintiff hereby alleges and incorporates by reference, as though fully
1875 Century Park East, Suite 480




                                    12   set forth herein, the allegations contained paragraphs 1 through 46.
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13         48.    At all time herein Plaintiff is member of a protected class, in that he
                                    14   was suffered from a disability.
                                    15         49.    Defendant has intentionally engaged in unlawful employment
                                    16   practices at its business establishment, in violation of The Rehabilitation Act, 42
                                    17   U.S.C. Sections 12101, et seq., by subjecting Plaintiff to unlawful discrimination
                                    18   on the basis of his disability and request for leave.
                                    19         50.    The effect of the practices complained of above has been to deprive
                                    20   Plaintiff of equal employment opportunities and otherwise adversely affect his
                                    21   status as an employee because of his disability and request for leave.
                                    22         51.    As a proximate result of Defendant’s willful, knowing and intentional
                                    23   acts of discrimination against Plaintiff, he has sustained losses in earning and
                                    24   interest on those losses, as well as losses of other employment benefits.
                                    25         52.    As a proximate result of Defendant’s unlawful and intentional
                                    26   discrimination against him, Plaintiff has suffered and continues to suffer severe
                                    27   emotional distress, mental pain, and anguish, all to his damage in a sum according
                                    28   to proof.
                                                                                  -10-
                                                                               COMPLAINT
                    Case 2:19-cv-03254-JAK-AGR Document 1 Filed 04/24/19 Page 11 of 11 Page ID #:11




                                     1         53.    As a direct result of Defendant’s conduct alleged above, Plaintiff has
                                     2   had to hire an attorney and he has incurred, and continues to incur, legal expenses
                                     3   and attorney’s fees. Plaintiff is entitled to an award of attorney’s fees and costs.
                                     4                                         PRAYER
                                     5         WHEREFORE, Plaintiff prays for judgment as follows:
                                     6         1.     For a money judgment representing compensatory damages including
                                     7                lost wages, future loss wages, earnings, other employee benefits, and
                                     8                all other sums of money, together with interest on these amounts,
                                     9                according to proof at trial;
                                    10         2.     General damages, according to proof and in an amount in excess of
                                    11                the jurisdictional minimum of this Court;
1875 Century Park East, Suite 480




                                    12         3.     For a money judgment for mental pain and anguish and emotional
    Los Angeles, CA 90067
     PAIRAVI LAW, P.C.




                                    13                distress, according to proof at trial;
                                    14         4.     All other special and incidental damages according to proof;
                                    15         5.     For attorney fees and costs according to proof Pursuant to Title VII,
                                    16                ADEA, FMLA, THE REHABILITATION ACT, ADA, and
                                    17         6.     That the Court grants Plaintiff a Jury Trial;
                                    18         7.     For such other and further relief that the Court may deem just and
                                    19                proper.
                                    20

                                    21                                                  Respectfully Submitted,
                                    22
                                         DATED: March 26, 2019                          PAIRAVI LAW, P.C.

                                    23                                                  /s/ Edwin Pairavi
                                    24
                                                                                        ______________________________
                                                                                        BY: Edwin Pairavi, Esq.
                                    25                                                        Joshua M. Mohrsaz, Esq.
                                                                                              Attorneys for Plaintiff,
                                    26                                                        JAMES McMICHAEL
                                    27
                                    28
                                                                                  -11-
                                                                               COMPLAINT
